United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 10, 2006

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk
                        ---------------------

                            No. 05-20327

                       ----------------------

HOUSTON INDEPENDENT SCHOOL DISTRICT

                     Plaintiff - Appellant

     v.

JJ, b/n/f Romona E

                     Defendant - Appellee

          ---------------------------------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                          No. 4:03-CV-742
           --------------------------------------------

Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant, Houston Independent School District,

appeals the district court’s order awarding attorneys fees and

costs to Defendant-Appellee, JJ, b/n/f Romona E, arguing that the

district court erred in concluding that defendant was

substantially justified in rejecting plaintiff’s settlement offer

and did not unreasonably protract the final resolution of the

parties’ dispute.    See 20 U.S.C. § 1415(i)(3)(D)-(F).    The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
district court did not abuse its discretion in concluding that

the defendant was substantially justified in rejecting the

settlement offer.   The order of the district court is accordingly

AFFIRMED.




                                 2